NUMBER 13-22-00077-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


NEIL GUAJARDO,                                                                Appellant,

                                                 v.

BARBARA A. GUAJARDO,                                                           Appellee.


                     On appeal from the 24th District Court
                          of Victoria County, Texas.



                          ORDER OF ABATEMENT
               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       The case is before the Court on appellant’s opposed motion to abate appeal.

Appellant requests the matter be abated until July 5, 2022, to allow the parties the

opportunity to participate in settlement negotiations. Appellee is not opposed to continuing

settlement negotiations, but she is opposed to the abatement.
      The Court, having examined and fully considered the documents on file and the

opposed motion, is of the opinion that the opposed motion should be granted. The motion

is granted, and this matter abated. Accordingly, appellant is ordered to file, on or before

July 5, 2022, either (1) a motion to reinstate the appeal, or (2) a motion to dismiss the

appeal pursuant to settlement.

                                                       PER CURIAM


Delivered and filed the
17th day of June, 2022.




                                            2